                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    KEITH A. WHITE, JR.,                               Case No. 18-cv-03375-JST
                                                       Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE
                                                v.
                                   9

                                  10    GEO REENTRY SERVICES LLC,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This case was filed on June 7, 2018, ECF No. 1. Rule 4(m) of the Federal Rules of Civil

                                  14   Procedure provides, in relevant part:

                                  15          If a defendant is not served within 90 days after the complaint is filed, the court – on
                                              motion or on its own after notice to the plaintiff – must dismiss the action without
                                  16          prejudice against that defendant or order that service be made within a specified time. But
                                              if the plaintiff shows good cause for the failure, the court must extend the time for service
                                  17          for an appropriate period.
                                  18
                                              124 days have elapsed since the filing of the complaint and Plaintiff has not served the
                                  19
                                       defendant. Accordingly, Plaintiff is now ORDERED TO SHOW CAUSE why this case should
                                  20
                                       not be dismissed without prejudice.
                                  21
                                              A written response to this order is due by October 17, 2018. A hearing on this order will
                                  22
                                       take place on October 31, 2018 at 2:00 p.m.
                                  23
                                       ///
                                  24
                                       ///
                                  25
                                       ///
                                  26
                                       ///
                                  27
                                       ///
                                  28
                                   1           The case management conference currently scheduled for October 17, 2018 is continued to

                                   2   December 19, 2018 at 2:00 p.m. A joint case management statement is due by December 12,

                                   3   2018.

                                   4           IT IS SO ORDERED.

                                   5   Dated: October 9, 2018
                                                                                     ______________________________________
                                   6
                                                                                                   JON S. TIGAR
                                   7                                                         United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
